Smith, Justice.
Edward Michael Smith, a/k/a George Paul Ballman, is a fugitive from the State of Florida. He appeals from the order of the Superior Court of Cobb County denying his petition for writ of habeas corpus. He contends that he is illegally incarcerated in that the Governor has failed to comply with the requirements of Ga. Code Ann. § 44-302, which states in pertinent part: “If such fugitive shall have assumed another name in this state, and the governor shall be satisfied, by evidence under oath filed in his office, of the identity of such person with the fugitive demanded, he shall state the fact in his warrant for the arrest.” However, the Governor’s warrant under which appellant was arrested, was issued pursuant to the Uniform Criminal Extradition Act, OCGA § 17-13-20 et seq. (Code Ann. § 44-401 et seq.), and the Code Annotated section does not control. See Cota v. Benson, 239 Ga. 695 (238 SE2d 332) (1977). We have examined the warrant and find it to be regular on its face and to recite the facts necessary to support the validity of its issuance. OCGA § 17-13-27 (Code Ann. § 44-408). See also Hutson v. Stoner, 244 Ga. 52 (257 SE2d 539) (1979).

Judgment affirmed.


All the Justices concur.

*871Decided April 25, 1983.
Edward Michael Smith, pro se.
Thomas J. Charron, District Attorney, Debra H. Bernes, Assistant District Attorney, for appellee.